Cobb, J.,
dissenting. The usual and recognized method for tne collection of taxes due the State is by an execution issued against-the property of the taxpayer. Political Code, §§ 894, 949 (5); Hight v. Fleming, 74 Ga. 592. This method has been recognized as the usual one by the courts of this State, as well as by the legislative and executive departments .of the government, for nearly one hundred years. See Gladney v. Deavors, 11 Ga. 79 ; Hight v. Fleming, supra; Singer Mfg. Co. v. Wright, 97 Ga. 114; Sasser v. Adkins, 108 Ga. 228; Stewart v. Kehrer, 115 Ga. 184; Code of 1863, § 858 (5); Code of 1868, § 3499 ; Code of 1873, § 886 ; Code of 1882, § 886. In view of this fact, whenever the Gen*989eral Assembly provides for the collection of taxes either upon property or of specific taxes upon occupation, it is to be inferred that the tax was to be collected in the usual way, that is, by execution, and that if any other method is provided it is intended to be merely cumulative of the method of collecting by execution. So well established is the practice of collecting taxes by execution against the property of the taxpayer, that' the substitution of any other method as the exclusive method must result from express enactment couched in unequivocal words. The lawmaking power of the State may, if it sees proper, use the processes of the criminal courts to aid in the collection of its revenue. While these processes are effectual as aids in the collection of taxes in some cases, to rely upon them entirely would imperil the collection of the revenue, and the support of the government would be dependent upon the uncertainties of verdicts in criminal cases. The State has the power to look exclusively to such a system for the collection of its revenue; but it will never be presumed that such was the intention of the, lawmaking body, unless the language of the law claimed to have this effect is such as to expressly exclude the method of collecting by execution. A system which is exclusively dependent upon prosecutions by indictment of the delinquent taxpayer is so opposed to common sense, sound business principles, and a wise public policy, that it will not be presumed that any body of lawmakers intended to leave the State dependent for its revenue for the support of the government upon the uncertainties of such a system. It may be that, under the peculiar language of the tax act under consideration, hardships may result upon the taxpayer who has failed to comply with the law; but it is better that the taxpayer who has failed to comply with the law after having had abundant opportunity to do so should suffer, than that the public should suffer by giving a construction to the act which would bring about the disastrous consequences which would inevitably follow from the State’s relying for the collection of its revenue upon verdicts- in criminal cases. For the foregoing reasons I am compelled to dissent from the judgment rendered in the present case. I am authorized by Mr. Justice Lamar to say that he concurs in the views above presented.'